Case 4:20-cv-02743 Document 6 Filed on 08/03/20 in TXSD Page 1 of 6




                                                         United States Courts
                                                       Southern District of Texas
                                                                FILED
                                                            August 3, 2020
                                                     David J. Bradley, Clerk of Court

                                               4:20cv2743
Case 4:20-cv-02743 Document 6 Filed on 08/03/20 in TXSD Page 2 of 6
Case 4:20-cv-02743 Document 6 Filed on 08/03/20 in TXSD Page 3 of 6
Case 4:20-cv-02743 Document 6 Filed on 08/03/20 in TXSD Page 4 of 6
Case 4:20-cv-02743 Document 6 Filed on 08/03/20 in TXSD Page 5 of 6
Case 4:20-cv-02743 Document 6 Filed on 08/03/20 in TXSD Page 6 of 6
